IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00434-CV

MICHAEL A. PEREZ AND ELIZABETH A. PEREZ,
                                       Appellants
v.

BOBBY FELDER D/B/A F&W ELECTRIC,
                                                            Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 12-001846-CV-361


                          MEMORANDUM OPINION


      Appellants Michael A. Perez and Elizabeth A. Perez and Appellee Bobby Felder

d/b/a F&W Electric have filed a joint motion to dismiss this appeal. See TEX. R. APP. P.

42.1(a)(2). The parties state that they “have reached an agreement to compromise and

settle their differences in this matter.” They therefore ask that we grant their joint

motion to dismiss and tax costs of appeal against the party incurring same.

Accordingly, the joint motion is granted, and the appeal is dismissed. Costs of appeal

are taxed against the party incurring same.
                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 13, 2014
[CV06]




Perez v. Felder                                             Page 2